Citation Nr: 1610048	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for ischemic heart disease claimed as as result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to September 1974 and April 1975 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for ischemic heart disease claimed as due to herbicide exposure.  

The Veteran filed a notice of disagreement (NOD) in July 2011.  The RO issued a statement of the case (SOC) in February 2014.  The Veteran filed his VA Form 9 in March 2014.  

In October 2015, a video conference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran went ashore in the Republic of Vietnam while docked in the Da Nang Harbor. 

2. The Veteran's ischemic heart disease is presumed to be due to exposure to herbicides in service.






CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 

As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist in this matter.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as coronary artery disease, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Id. at 1193-97; see also Gray v. Mcdonald, No. 13-3339, 2015 WL 1801450 (Vet. App. Apr. 23, 2015).  

Generally, to substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The Veteran contends that his ischemic heart disease was caused by his in-service exposure to Agent Orange.  See September 2010 Statement in Support of Claim.

Turning to the evidence of record, the Veteran has a current diagnosis of coronary artery disease.  See VA Medical Treatment Records.  The Board notes that under 
38 C.F.R. § 3.309(e), coronary artery disease is listed as a type of ischemic heart disease.  As the Veteran clearly has a current diagnosis eligible for the service connection presumption, the issue is whether the Veteran was exposed to Agent Orange during service. 

Although the Veteran's DD 214 indicates that he was attached to USS Hollister, the Veteran has continually maintained that he was aboard the USS Hamner.  To support this contention, the Veteran submitted copies of the USS Hamner crew book including photographs in which the Veteran is depicted.  See June 2011 Correspondence.  As such, the Board finds that the Veteran served on USS Hamner. 

The Veteran has continually asserted that while the USS Hamner was docked at Da Nang Harbor, he went ashore on July 4, 1972.  See September 2002 Statement in Support of Claim.  Notably, a June 2011 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that, "the USS Hamner was conducting Naval Gunfire Support (NGFS) mission in the Gulf of Siam, off the coast of South Vietnam from March 15 to March 27, 1972, and anchored several times in the Gulf of Siam to conduct the NGFS missions.  In addition, on April 12, 1972 she morred alongside the USS Buchanan in Da Nang harbor from 0838 hours until 1349 hours, when she returned to the Gulf of Tonkin.  The ship also anchored in DaNang harbor on July 4, 1972 from 0735 hours until 1800 hours . . . The deck logs do not document that the ship docked, transited inland waterways or that personnel stepped foot in the republic of Vietnam."  

The Board notes that Da Nang is considered a deep-water coastal harbor or "blue water" as opposed to an inland waterway.  Therefore, presence in the Da Nang Harbor, alone, is not sufficient to establish presumptive exposure to Agent Orange.  See Haas, 525 F.3d at 1193; see also VA Training Letter 10-06.  However, throughout the appeal period, the Veteran has asserted that he went ashore.  Specifically, in a February 2002 written statement, the Veteran stated, "I went ashore while my ship was being regunned in Da Nang Harbor!  This occurred July 1972."  See also September 2002 Statement in Support of Claim.  Similarly, in a June 2011 written statement the Veteran reported, "I was attached to the USS Hamner when it docked on DaNang [sic] Vietnam on 7/3/1942 and 7/4/1972 . . . On one of those days I did go off ship to the enlisted mens club as we were allowed to go off ship."  In an August 2011 written statement the Veteran indicated, "[I]n Da Nang we were allowed off the ship and were allowed to drink beer while we were there because no alcohol is allowed aboard US Naval vessels and Da Nang just is not the place to be UA."  Finally, during the October 2015 Board hearing, the Veteran stated, "We pulled in and the captain allowed beer on the pier.  We were allowed and authorized two beers and then come back aboard and get ready to go back to sea because we were picking up parts, I think they were radar parts, on one of the trips in."  See October 2015 Hearing Testimony.   

Based on the DPRIS response confirming that the USS Hamner was docked in Da Nang on July 4, 1972, the Veteran's crew book photos showing the ship in Da Nang, and the Veteran's numerous consistent statements regarding the circumstances of his service, the Board finds that the Veteran went ashore while docked in the Da Nang Harbor.  Thus, he is entitled to the presumption of herbicide exposure.  The Board notes that a March 2014 statement from the Veteran's representative and an August 2011 written statement from the Veteran refer to multiple statements and emails from other fellow service members stating that they were allowed to go ashore and have "beer on the pier" in Da Nang.  With the exception of one such statement from a D.M. of USS Buchanan, it appears these statements are not a part of the record.  See August 2011 Correspondence.  Nevertheless, the evidence of record is sufficient to substantiate the Veteran's claim.   
 
Accordingly, resolving all reasonable doubts in favor of the Veteran, service connection for ischemic heart disease is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for ischemic heart disease, including as a result of herbicide exposure, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


